Citation Nr: 9928764
Decision Date: 01/21/00	Archive Date: 03/02/00

DOCKET NO. 92-55 812               DATE JAN 21, 2000

CORRECTED DECISION

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

ORDER

The following correction is made in a decision issued by the Board
in this case on October 4, 1999:

Finding of Fact 2, on lines 1-2, page 2, "The postoperative
residuals, fissurectomy, with perianal dermatitis are are
productive of severe impairment." is corrected to read "The
postoperative residuals, fissurectomy, with perianal dermatitis are
not productive of severe impairment."

ROBERT P. REGAN
Member, Board of Veterans' Appeals




Citation Nr: 9928764	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  92-55 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of fissurectomy with perianal dermatitis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
undifferentiated-type schizophrenia, currently evaluated as 
50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the San Juan, Puerto Rico, Regional Office (RO). In August 
1992 and March 1995, the Board remanded the case to the RO 
for additional development.  The case has been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The postoperative residuals, fissurectomy, with perianal 
dermatitis are are productive of severe impairment. .

3.  The undifferentiated type schizophrenia is manifested by 
depression, free-floating anxiety, depression, tenseness, a 
blunted affect, and anger.

4.  Service connected is in effect for the following:  
undifferentiated type schizophrenia, evaluated as 50 percent 
disabling; residuals of a through and through gunshot wound 
to the right shoulder (major), evaluated as 20 percent 
disabling; residuals of a through and through gunshot wound 
to the left posterior thigh, Muscle group XIII, evaluated as 
10 percent disabling; fissurectomy with perianal dermatitis, 
evaluated as 10 percent disabling; right ear hearing loss, 
evaluated as noncompensable; and residuals of a 
hemorrhoidectomy, evaluated as noncompensable.  The veteran 
has a combined rating of 70 percent.

5.  The veteran has completed 4 years of high school and has 
occupational experience as a medical specialist and working 
briefly in a store.  He reportedly had not been gainfully 
employed since the early 1970s.

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from following some form of 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of fissurectomy with perianal 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7332, 7335 
(1998).

2.  The criteria for an evaluation in excess of 50 percent 
for chronic undifferentiated-type schizophrenia have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9204 (1998).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Postoperative Residuals of Fissurectomy With Perianal 
Dermatitis

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected postoperative 
residuals of fissurectomy with perianal dermatitis may be 
briefly described.  In a service medical record dated in 
November 1969, the veteran underwent an excision of a chronic 
anal fissure.

A VA general medical examination was conducted in June 1972.  
It was noted that the veteran had undergone an anal 
fissurectomy during service and that he complained of 
sensation of anal mass and occasional painful defecations.  
The rectal examination showed a mild superficial fissuring of 
the right side of the anus with mild dermatitis of the side 
of the perianal region.  The diagnosis was mild dermatitis of 
this side of perianal region.

In a rating action dated in September 1972, the RO granted 
service connection for postoperative residuals of 
fissurectomy with perianal dermatitis and assigned a 
noncompensable evaluation for that disability under the 
provisions of Diagnostic Code 7335 of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  In a May 1994 rating 
action the RO increased the zero percent rating in effect for 
postoperative residuals of fissurectomy with perianal 
dermatitis to 10 percent.

The severity of postoperative residuals of fissurectomy with 
perianal dermatitis is determined, for VA rating purposes, by 
application of the provisions of Parts 3 and 4 of the Code of 
Federal Regulations, and in particular 38 C.F.R. § 4.114 and 
Diagnostic Code 7332 and 7335 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 7335 provides that fistula in ano will be 
evaluated as for impairment of sphincter control under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 7332.  
38 C.F.R. Part 4, Diagnostic Code 7335.

Diagnostic Code 7332 provides that a 10 percent evaluation 
will be assigned for impairment of the anal and sphincter 
with constant slight leakage or occasional moderate leakage.  
The next higher evaluation, 20 percent, will be assigned for 
impairment of the rectal and anal sphincter which is 
manifested by occasional involuntary bowel movements which 
necessitate the wearing of a pad.  38 C.F.R. Part 4, 
Diagnostic Code 7332.

A VA examination was conducted in October 1992.  At that 
time, the veteran reported complaints of poor sphincter 
control, frequent diarrhea with leakage, and swelling.  The 
veteran also reported that he did not use a pad.  On 
examination, the veteran had a lot of scar tissue in the 
perianal area.  It was noted that the veteran had 
incontinence particular when stools are diarrheic liquid and 
fecal leakage when stools were liquid mostly, which occurred 
daily.  There was no evidence of any bleeding, periswelling, 
tenesmus, dehydration or anemia.  The diagnosis was status 
post-three operations for anal fissures in 1968, 1972 and 
1973 with poor sphincter control.

In an addendum to the October 1992 examination, a second VA 
examination was conducted in November 1992.  The clinical 
history showed that the veteran had an anal fistulectomy in 
1970, an anoplasty in 1972, and additional surgery in 1973.  
The veteran reported complaints of anal pain and occasional 
incontinence.  On examination, the veteran had adequate 
sphincter tone and control, pits from prior surgery, soft 
feces, occasional diarrhea, occasional fecal leakage by 
veteran's history, and defecation 7 to 8 times a day.  It was 
noted that the veteran's prior surgery in the anus had 
adequately healed.  There was no evidence of infection, 
fistulous tracts, incontinence, bleeding, tenesmus, 
dehydration, malnutrition or anemia.  The diagnoses included 
normal sphincter tone, diverticular disease and post repair 
of anal stricture with normal function.

Subsequently, the veteran received treatment at VA and 
private facilities for various disorders.  A VA examination 
was conducted in April 1997.  At that time, the veteran 
reported complaints of soft to diarrheic bowel movements 6 to 
8 times a day without bleeding or incontinence.  He had pain 
when he strained, took alcohol, or had spices in his diet.  

On examination, the veteran had scar tissue at 12 o'clock at 
perianal area.  It was noted that the veteran's anal 
sphincter tone was now normal with diarrhea several times a 
day.  There was no evidence of hemorrhoids, fistula, 
bleeding, soiling or minimal soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia, or fecal leakage.  The 
diagnoses included status post anal fistulectomy in 1970; 
status post anoplasty in 1972 for anal sphincter stricture; 
and status post correction of anoplasty in 1973.

To summarize, the current record fails to reasonably 
establish that the veteran has impairment of the rectal and 
anal sphincter, which is manifested by occasional involuntary 
bowel movements, which necessitate the wearing of a pad.  
Although the veteran reported complaints of poor sphincter 
control, frequent diarrhea with leakage at the time of a VA 
in October 1992, he stated that did not wear a pad. 
Additionally, although the veteran reported complaints of 
diarrhea several times a day at the time of a VA in April 
1997, there was no evidence of hemorrhoids, fistula, 
bleeding, soiling or minimal soiling, incontinence, tenesmus, 
dehydration, malnutrition, anemia, or fecal leakage.  In 
light of the medical evidence and other probative evidence, 
the Board finds that the currently assigned 10 percent 
evaluation is the most appropriate evaluation for the 
veteran's service-connected postoperative residuals of 
fissurectomy with perianal dermatitis.  38 C.F.R. § 4.7, Part 
4, Diagnostic Code 7335.

II.  Chronic Undifferentiated-Type Schizophrenia

The history of the veteran's psychiatric disorder may be 
briefly described.  The service medical records show that the 
veteran was diagnosed with anxiety reaction. The report of a 
VA psychiatric examination conducted in October 1970 includes 
a diagnosis of moderate anxiety reaction with depressive 
features.

In a rating action dated in February 1971, the RO granted 
service connection for anxiety reaction with depressive 
features and assigned a schedular 10 percent evaluation for 
that disability under the provisions of Diagnostic Code 9400 
of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

According to the report of a VA psychiatric examination 
conducted in July 1973, the examiner diagnosed moderately 
severe anxiety reaction with depressive features.  By a 
rating action dated in August 1973, the RO assigned a 
schedular 30 percent evaluation for moderately severe anxiety 
reaction with depressive features.

A summary of VA hospitalization dated from February 1977 to 
March 1977 includes a diagnosis of undifferentiated type 
schizophrenia.  In a rating action dated in December 1977, 
the RO reclassified the veteran's service-connected 
psychiatric disability as undifferentiated type schizophrenia 
and confirmed the schedular 30 percent evaluation in effect 
for that disability.

In a report of a VA psychiatric examination conducted in July 
1979, the examiner diagnosed moderately severe to severe 
undifferentiated type schizophrenia.  By a rating action 
dated in August 1979, the RO assigned a schedular 50 percent 
evaluation for undifferentiated type schizophrenia.  The 50 
rating has remained in effect since the August 1979 rating 
action.

The severity of chronic undifferentiated-type schizophrenia 
is determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.132 and 
Diagnostic Code 9204 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The Board notes that the 
regulations governing the evaluation of mental disorders were 
amended as of November 7, 1996.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991). 

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.132 (1998) (Schedule), the RO ascertained the severity of 
the veteran's service-connected chronic undifferentiated-type 
schizophrenia by application of the criteria set forth in 
Diagnostic Code 9204.  Diagnostic Code 9204 provides for the 
evaluation of schizophrenia, undifferentiated type.

Under the regulations in effect prior to November 7, 1996, 
(former regulations), a 50 percent evaluation will be 
assigned when there is considerable impairment of social and 
industrial impairment.  A 70 percent evaluation is warranted 
where there is symptomatology which is less than that 
required for a 100 percent evaluation, and produces severe 
impairment of social and industrial adaptability.  A 100 
percent schedular evaluation is warranted where there is 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptabilty.

Under the regulations in effect as of November 7, 1996, (new 
regulations), a 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9205 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1996).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Received in conjunction with the current claim were VA 
records, to include VA fee basis medical reports showing 
intermittent treatment from 1990 to 1992 for several 
disorders including the schizophrenia.  

A VA psychiatric examination was conducted in October 1992.  
At that time it was reported that the veteran was being 
treated by a fee basis psychiatrist.  It was stated that he 
had been unable to work for the past 15 years.  There was no 
history of any recent psychiatric hospitalization.  The 
examination showed that the veteran was rather disheveled, 
depressed underneath, tended to cry easily.  There was marked 
poverty of thoughts.  There was referential ideation and 
persecutory ideas.  He did not trust people and was isolated.  
.  It seemed on occasion he became quite paranoid with 
persecutory delusions.  History of auditory hallucinations 
was not the case at the time of the examination.

He thought a lot about Vietnam.  He was oriented in three 
spheres.  His memory was superficially preserved.  His 
concentration was poor.  He was depressed with suicidal 
preoccupations.  His judgment was considered quite poor.  The 
diagnosis was active chronic undifferentiated type 
schizophrenia.  The highest level of adaptive functioning per 
year was very poor. 

Subsequently received was a determination from the Social 
Security Administration (SSA), dated in February 1993, with 
accompanying records, which indicated the veteran's 
disability benefits were continued.  It was reported that his 
disability began in 1977.  The primary diagnosis was paranoid 
schizophrenia. The secondary diagnosis was lumbalgia.

AVA psychiatric examination was conducted in August 1993.  At 
that time the veteran reported that he stayed at home and did 
not do anything productive. His wife stated that his lack of 
interest was chronic and that he took medication 
occasionally.  There was no evidence of hospitalization for 
10 years.  He continued to receive fee basis treatment.  The 
examination showed that he was well nourished and clean-.  He 
had a somewhat rather blunted effect.  He was alert.  He was 
in contact.  He expressed freely relatively and coherently.  
No really delusional material was elicited.  His judgment was 
fair. Strong dependency needs were manifested and detected.  
The diagnosis was schizophrenia. 

A Social and Industrial Field conducted in August 1993.  A VA 
psychiatric examination was conducted in August 1993.  At 
that time the veteran reported that he had not worked in 15 
years.  He received Social Security benefits.  He did not do 
anything productive.  The examination showed that the veteran 
was alert and in contact.  He had a somewhat blunted affect.  
He expressed freely, relevantly, and coherently.  No really 
delusional material was elicited.  His judgment was fair.  A 
strong dependency needs were manifested and detected.  The 
diagnosis was schizophrenia.

In an addendum, the examiner stated that the Social Service 
Field Survey, conducted in September 1993 projected a person 
operating fairly well at home and in the neighborhood.

The veteran was afforded another VA psychiatric examination 
in March 1997.  At that time, the veteran reported that he 
liked to be at home; that he hated to talk about Vietnam; and 
that he hated to go to the hospital.  He was married with 
three children.  The occupational history revealed that he 
had been unemployed for about 25 years.  His only job was a 
small liquor store but he went bankrupt a few months later.  
He continued to receive treatment in the Fee Basis program.  
The examiner described his complaints as vague and that the 
veteran avoided details.

The examination showed that the veteran was a well developed, 
well nourished, middle aged man.  The veteran dressed 
casually and did not look very clean.  He appeared tense with 
some floating anxiety.  He seemed to tolerate little.  His 
responses were coherent and relevant, but somewhat vague and 
evasive.  There was no delusional material elicited at 
present and he was oriented.  His memory was grossly 
preserved although rather difficult to explore.  He appeared 
somewhat depressed underneath and was observed that the topic 
of Vietnam provoked a lot of anxiety and anger.  
Nevertheless, he was very well aware of the reality of 
situation.  His judgment was fair and grossly preserved.  He 
differentiated well between right and wrong.  The examiner 
concluded that the veteran had a diagnosis of residual type 
schizophrenia and that his current GAF (Global Assessment of 
Functioning Scale) was approximately 70.

A VA Social and Industrial Field Survey was apparently 
conducted in December 1997.  During the interview the veteran 
reported that his main problems were nervousness and mentally 
blocked.  He was moody and became angry over any kind of 
minor incidents.  It was noted that the veteran had been 
unemployed for the past 25 years, with no recent 
hospitalizations.

In an addendum, dated in December 1997, a VA physician, based 
on a review of the veteran's history and records, to include 
the November 1997 social and industrial survey render an 
opinion that the veteran's service connected limitations did 
not render him unable to follow substantially gainful 
employment.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.

In this regard the veteran has been receiving on going 
treatment for his psychiatric illness.  The August 1993 VA 
examination showed a blunted effect and strong dependency 
needs.  However, he was in contact and not delusional.  
Additionally he was coherent and had fair judgment.  Although 
during the March 1997 examination, he appeared depressed, 
tense with some floating anxiety and the topic of Vietnam 
caused anxiety and anger, he was not delusional and he was 
oriented.  Additionally, his responses were coherent and 
relevant.  His judgment was fair.  Furthermore the VA 
examiner assigned a GAF of 70 which is indicative of only 
mild symptoms.

After reviewing the evidence, the Board finds that the 
schizophrenia does not satisfy the criteria for a 70 percent 
rating under either the old or revised rating criteria.  

The Board does not find that any of the other applicable 
provisions of Chapters 3 and 4, 38 C.F.R. (1998) provide a 
basis for granting an increased rating for the 
gastrointestinal disabilities currently at issue.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The evidence does not reflect that the degree of impairment 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).

III.  Individual Unemployability

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice- connected disorders. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1998).  The provisions of 38 C.F.R. § 4.16(a) (1998), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided, That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent. 
... It is provided further that the 
existence or degree of nonservice-
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service- 
connected disabilities render the veteran 
unemployable.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, it was indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.  

It is further noted that the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA. 38 
U.S.C.A. § 7104(c) (West 1991).  The VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria also include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).  
In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Service connected is in effect for undifferentiated type 
schizophrenia, evaluated as 50 percent disabling; residuals 
of a gunshot wound of the right shoulder, through and through 
injury to muscle (major), evaluated as 20 percent disabling; 
residuals of a gunshot wound of the left posterior thigh, 
through and through injury to Muscle Group XIII, evaluated as 
10 percent disabling; fissurectomy with perianal dermatitis, 
evaluated as 10 percent disabling; right ear hearing loss, 
evaluated as noncompensable; and residuals of a 
hemorrhoidectomy, evaluated as noncompensable.  The veteran 
has a combined rating of 70 percent.  As the veteran meets 
the schedular requirements of 38 C.F.R. § 4.16(a) (1998), the 
issue presently before the Board is whether the veteran's 
service-connected disabilities render him unemployable.

The evidence shows that the veteran submitted a VA Form 21-
8940 in April 1997.  At that time he reported that his 
disabilities affected his full time employment in March 1970.  
He reported no recent work history and that he had 12 years 
of school.  

The degree of impairment resulting from the schizophrenia and 
the residuals of the fissurectomy with perianal dermatitis 
have been previously discussed.  Regarding the remaining 
disorders, VA examinations were conducted in March and April 
1997.  An audiolgical examination revealed findings which 
showed that in the right ear hearing was within normal limits 
from 500 Hz to 2000 Hz and moderate to moderately severe 
hearing loss from 3000 Hz to 4000 Hz.  Hearing in the left 
ear was within normal limits from 500 Hz to 4000 Hz.  Word 
recognition score was within normal limits, bilaterally.

The record reflects that the veteran sustained a gunshot 
wound to the left thigh in May 1965 and to the right shoulder 
in October 1965 while engaging the enemy in Vietnam.  He was 
awarded the Purple Heart and the Bronze Star.  His MOS was a 
medical specialist.

During a VA examination in March 1997, the veteran complained 
of pain, tiredness and limitation of motion of the right 
upper extremity.  The examination of the right shoulder 
showed flexion to110 degrees, abduction to 90 degrees, 
external rotation to 60 degrees, and internal rotation to 25 
degrees.  The muscle penetrated was the supraspinatus muscle.  
There was some tissue loss over the right supraspinatus 
muscle.  The scar was 4 inches long with mild tenderness.  
There was probable damage to the right scapula.  An 
evaluation of the left thigh showed that the range of motion 
of the knee was normal.  The missile penetrated the left 
quadriceps.  There was no reported tissue loss.  There was a 
scar on the left quadriceps.  The examiner reported that 
strength was good to normal in the right upper extremity and 
the left lower extremity.  The examination showed no evidence 
of hemorrhoids.

To summarize, the evidence does show that the veteran's 
service connected disabilities significantly affect his 
ability to work.  However, this fact is reflected in the 
combined rating of 70 percent.  The VA has considered the 
fact that veteran is in receipt of SSA disability benefits.  
However, the law and regulations governing VA unemployability 
benefits, which governs the Board, is not the same as those 
used by the SSA.  In December 1997 a VA staff physician, 
after reviewing the veteran's record, opined that the 
veteran's service connected disabilities did not render him 
unable to follow substantially gainful employment.  
Considering the medical evidence, and his education and work 
experience, the Board concurs with this medical opinion.  

Accordingly, it is the Board's judgment that the 
preponderance of the evidence shows that the service 
connected disabilities are not so debilitating as to prevent 
him from obtaining and maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  Thus, a total disability rating based on 
individual unemployability is not warranted at this time.


ORDER

Entitlement to an increased rating for postoperative 
residuals, fissurectomy, with perianal dermatitis is denied.

Entitlement to an increased rating for chronic 
undifferentiated-type schizophrenia is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

